Citation Nr: 0502551	
Decision Date: 02/03/05    Archive Date: 02/15/05	

DOCKET NO.  03-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension on account of the need 
for aid and attendance of another person for the period of 
time between March 25, 2002, and August 13, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefit sought on appeal.  The veteran, 
who had active service from August 1954 to August 1957, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not blind, bedridden, a patient in a 
nursing home or confined to his immediate premises due to 
disabilities.

3.  Prior to August 13, 2003, the veteran is shown to have 
functional impairment such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.


CONCLUSION OF LAW

Prior to August 13, 2003, the requirements for special 
monthly pension on account of being in need of aid and 
attendance of another person have been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decisions, 
as well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In addition, a letter to the veteran dated in March 
2002 provided notice of the VCAA as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board also 
observes that the March 2002 letter to the veteran was 
provided to him prior to the initial unfavorable July 2002 
rating decision.  Therefore, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
VA and private treatment records have been obtained and the 
veteran has been afforded VA examinations to address the 
medical questions presented in this appeal.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

The Board would also observe that, as indicated above, this 
decision represents a complete grant of the benefit sought on 
appeal.  As such, any deficiency that may be present in the 
VCAA notice and assistance requirements would represent 
harmless error.  Accordingly, the case is ready for appellate 
review.

Procedurally, a rating decision dated in July 2002 denied the 
veteran's claim for special monthly pension on account of 
being in need of the aid and attendance of another person.  
However, after the veteran expressed disagreement with that 
decision and submitted a Substantive Appeal following the 
issuance of a Statement of the Case, a rating decision dated 
in October 2003 granted special monthly pension based on the 
need for aid and attendance effective August 13, 2003.  That 
date was the date of a VA examination.  The RO then 
characterized the issue as entitlement to special monthly 
pension prior to August 13, 2003.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
this determination.  For the purpose of this paragraph, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon the opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).  

At the outset of the analysis, the Board notes that the 
veteran is not blind, bedridden, or a patient in a nursing 
home, nor is it contended otherwise.  The Board does find, 
however, that the evidence shows that the veteran requires 
the assistance of another person to perform activities of 
daily living, such as feeding or dressing himself and keeping 
himself ordinarily clean and presentable.  The Board notes 
that the October 2003 rating decision determined as much, and 
the Board finds that the need for aid and attendance was 
demonstrated prior to August 13, 2003, the effective date of 
the grant of special monthly pension on account of being in 
need of aid and attendance of another person.

The Board notes that the October 2003 rating decision which 
granted special monthly pension based on the need for aid and 
attendance noted that treatment records from the VA Medical 
Center in Cleveland showed that the veteran had been 
diagnosed with recurrent adenocarcinoma of the lung and 
simply that a VA examination performed in August 2003 showed 
the veteran required the assistance with activities of daily 
living.  A review of the VA examination performed in August 
2003 shows that as a result of a stroke the veteran had right 
hemiparesis and that the right arm was flaccid and the 
veteran was unable to use that extremity.  It was noted that 
the veteran required assistance with bathing, cooking, 
laundry, cleaning, dressing and shopping.  The veteran's gait 
was described as unsteady and that he was able to ambulate 
only short distances with a cane a distance of less than one 
block.  It was noted that the veteran received home services 
three hours a day three times per week to assist with bathing 
and dressing, cleaning, cooking, laundry and shopping.

The Board is of the opinion, however, that the medical 
evidence dated prior to that August 2003 VA examination 
demonstrated similar impairment.  In this regard, an October 
2002 VA general medical examination noted that the veteran 
had muscle strength of 4/5 and that the decreased muscle 
strength in the right side was secondary to a cerebrovascular 
accident which the veteran suffered in February 2002.  It was 
noted that the veteran had a brace of his right arm and used 
a cane for mobility and stability.  The examiner noted that 
the veteran was unstable on his feet and required assistance 
with daily activities.  Similarly, an October 2002 VA 
examination for aid and attendance noted that the veteran 
required assistance with meals, getting dressed, bathing and 
shaving.  The veteran was noted to have weakness of his right 
upper and right lower extremity and had poor balance and 
difficulty walking even with the use of a cane.

The Board also notes that VA outpatient treatment records 
contain information which supports the veteran's claim.  
While an outpatient treatment record dated in April 2002 
described the veteran as "highly functional," a record dated 
in March 2002 noted that the veteran had partial right-sided 
lower facial paralysis and an inability to raise his right 
hand against gravity.  It was noted that the veteran had no 
active range of motion in the right arm.  That record also 
noted that the veteran was able to ambulate with the use of a 
cane and could perform many activities of daily living 
independently.  It was further recorded that there had been 
no improvement in function of the right hand since the 
cerebrovascular accident.  In addition, a record dated in 
June 2002 noted that there was currently no muscle movement 
in the right wrist and hand and that there was limited range 
of motion at the elbow.  It should also be noted that VA 
medical records demonstrate that the veteran is right-handed.

Based on this record, the Board finds that there is a 
reasonable doubt as to whether the veteran required the aid 
and attendance of another person prior to August 13, 2003.  
Resolving any such doubt in the veteran's favor, entitlement 
to special monthly pension due to the need for aid and 
attendance of another person for the period of time between 
March 25, 2002, to August 12, 2003, is established.


ORDER

Subject to the provisions governing the award of monetary 
benefits, special monthly pension on account of a need for 
aid and attendance of another person for the period of time 
between March 25, 2002, and August 12, 2003, is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


